DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

‘a plantar pressure measurement device’ in claim 1
‘measurement subject terminal adapted to’ in claim 1
‘a body housing communication part adapted to’ in claim 4
‘a health guidance information providing application adapted to’ in claim 5
‘a position recognizing part adapted’ in claim 6
‘a plantar pressure measurement career storing part’ in claim 6
‘a terminal input part adapted’ in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘in a state of being unrolled’ but is unclear who or what exactly this limitation is meant to refer to.
Claim 1 recites the limitation "the measured plantar pressures" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the foot portion" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the extracted body region" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the measured plantar pressures" in Lines 4 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the measured plantar pressures" in Lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the extracted body region" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the plantar pressure measurement career" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomeczek et al. (US Patent No. 7645211) in view of Huberti (US Patent No. 5042504) and Choi et al. (US 2010/0094174).
Regarding claim 1, Thomeczek teaches a health information providing system through plantar pressure measurement (Abstract), the system comprising: 
Thomeczek teaches a plantar pressure measurement device rolled in such a manner as to be carried and adapted to measure a measurement subject's plantar pressures in a state of being unrolled to transmit the measured plantar pressures to a measurement subject terminal (Column 2, Lines 47-63; ‘mat…to be rollable into a cylinder’ and Column 3, Lines 12-32); and 
Thomeczek is silent on the functionality of the measurement subject terminal.

It would have been obvious to one of ordinary skill in the art to have modified Thomeczek with Huberti because it allows one to maintain a precise partial load range in order to expedite healing (Column 1, Lines 22-27).
It would have been obvious to one of ordinary skill in the art to have modified Thomeczek with Choi because it would provide a more accurate prescription and a standard follow-up examination is required to diagnose and prescribe a musculoskeletal system disease and predict disease onset more accurately (Paragraph 0007 of Choi).
Regarding claim 2, Thomeczek teaches wherein the plantar pressure measurement device comprises: 
a body housing having a shape of a bar (Figure 1) and adapted to wiredly or wirelessly transmit the measured plantar pressures to the measurement subject terminal (Column 3, Lines 55-61); and 
a flexible measurement plate coupled to the body housing on one end thereof in such a manner as to be flexibly rolled to the external surface of the body housing, so that if the measurement subject's feet are located on the top thereof, the flexible measurement plate measures the measurement subject's plantar pressures and transmits the measured plantar pressures to the body housing (Column 2, Lines 47-62).
claim 3, Thomeczek teaches wherein the flexible measurement plate comprises: 
a pressure sensor array having a plurality of pressure sensors adapted to measure the measurement subject's plantar pressures (Column 2, Lines 59-61); 
a flexible top pad coupled to top of the pressure sensor array; a flexible bottom pad coupled to underside of the pressure sensor array (Column 2, Lines 47-62; Figure 1); and 
a measurement plate controller adapted to activate the plurality of pressure sensors to measure the measurement subject's plantar pressures and to transmit the measured plantar pressures to the body housing (Column 2, Line 63-Column 3, Line 12).
Regarding claim 4, Thomeczek teaches wherein the body housing comprises: 
a measurement device display disposed on the surface thereof (Column 2, Lines 56-59 and Column 3, Lines 15-17); 
a battery connected to an external charging cable, charged with power received thereto, and providing the power to the measurement device display and the plurality of pressure sensors (Column 3, Lines 20-24); and 
a body housing communication part adapted to transmit the plantar pressures received from the flexible measurement plate to the measurement subject terminal through wired communication or wireless communication (Column 3, Lines 12-32)
Regarding claim 5, Thomeczek teaches wherein the measurement subject terminal comprises: a terminal communication part adapted to receive the plantar pressures from the body housing communication part through wired or wireless communication (Column 3, Lines 25-32); 
Thomeczek is silent on the exact information displayed and the database information.
Choi teaches a terminal display adapted to display the health guidance information including the guidance information on symptoms and treatments of the extracted body region where the disease is suspected (Paragraphs 0048 and 0074); 

Choi teaches a health guidance information database for assigning and storing the health guidance information including the guidance information on the symptoms and treatments of body regions where diseases are suspected (Paragraphs 0048 and 0074); and a health guidance information providing application adapted to extract and display, if there is the foot portion having the plantar pressure exceeding the reference plantar pressure ranges according to foot portions, the body region where the disease related to the foot portion is suspected, and to display the health guidance information matching the extracted body region where the disease is suspected (Paragraphs 0048 and 0074).
It would have been obvious to one of ordinary skill in the art to have modified Thomeczek with Huberti because it allows one to maintain a precise partial load range in order to expedite healing (Column 1, Lines 22-27).
It would have been obvious to one of ordinary skill in the art to have modified Thomeczek with Choi because it would provide a more accurate prescription and a standard follow-up examination is required to diagnose and prescribe a musculoskeletal system disease and predict disease onset more accurately (Paragraph 0007 of Choi).
Regarding claim 6, Thomeczek teaches wherein the measurement subject terminal comprises: 
a position recognizing part (47) adapted to recognize a position of the measurement subject terminal (Column 3, Lines 25-27; connection terminal would recognize a position of the terminal as being connected or not); and 

Thomeczek and Choi teach the health guidance information providing application displays the plantar pressure measurement career according to time on the terminal display (Column 5, Lines 54-57 of Thomeczek and Paragraphs 0048 and 0074 of Choi).
It would have been obvious to one of ordinary skill in the art to have modified Thomeczek with Choi because it would provide a more accurate prescription and a standard follow-up examination is required to diagnose and prescribe a musculoskeletal system disease and predict disease onset more accurately (Paragraph 0007 of Choi).
Regarding claim 7, Thomeczek teaches wherein the measurement subject terminal comprises a terminal input part adapted to receive the measurement subject's daily life pattern from the measurement subject before the plantar pressures are measured, and the plantar pressure measurement career storing part stores the measurement subject's daily life pattern information when the measured plantar pressures exceed the reference plantar pressure ranges according to foot portions, so that the health guidance information providing application provides the plantar pressure measurement career according to time and also provides the measurement subject's daily life pattern information when the measured plantar pressures exceed the reference plantar pressure ranges according to foot portions (Column 5, Line 14-60; user identification and usage of device based on skill level as well as tracking said information and changes to pressures over time).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791